Sn the Guited States Court of Federal Claims

OFFICE OF SPECIAL MASTERS
Filed: October 13, 2021

HK OK OK OK OK KK Kk Kk kK Kk kk ok Kk OK OK KOK OK OK OK

JEFFRY SHIPLEY, * No. 20-657V
%*
Petitioner, * Special Master Sanders
Vv. **
* Stipulation for Award; Tetanus-
SECRETARY OF HEALTH ** Diphtheria (“Td”) Vaccine;
AND HUMAN SERVICES, ** Chronic Inflammatory
** Demyelinating Polyneuropathy (“CIDP”)
Respondent. **

HK OK OK OK OK KK Kk Kk kK Kk kk ok Kk OK OK KOK OK OK OK

David Tierney, Rawls Law Group, Richmond, VA, for Petitioner.
Amanda Pasciuto, United States Department of Justice, Washington, DC, for Respondent.

DECISION!

On May 28, 2020, Jeffry Shipley (“Petitioner”) filed a petition for compensation pursuant
to the National Vaccine Injury Compensation Program.” 42 U.S.C. §§ 300aa-10 to -34 (2012); Pet.
at 1, ECF No. 1. Petitioner alleged that the tetanus diphtheria (“Td”) vaccine he received on
November 6, 2018, caused him to develop chronic inflammatory demyelinating polyneuropathy
(“CIDP”). /d. at 1. Petitioner further alleged that he experienced the residual effects of his injury
for more than six months. /d. at 2-9.

On October 12, 2021, the parties filed a stipulation in which they state that a decision
should be entered awarding compensation to Petitioner. Stip. at 2, ECF No. 25. Respondent “denies
that the Td vaccine caused [Pl]etitioner to develop CIDP, or any other injury.” /d. at 1.
Nevertheless, the parties agree to the joint stipulation, attached hereto as Appendix A. I find the
stipulation reasonable and adopt it as the decision of the Court in awarding damages, on the terms
set forth therein.

 

' This Decision shall be posted on the website of the United States Court of Federal Claims, in accordance
with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2012)). This means the Decision will be available to anyone with access to
the Internet. As provided by Vaccine Rule 18(b), each party has 14 days within which to request redaction
“of any information furnished by that party: (1) that is a trade secret or commercial or financial in substance
and is privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which
would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b).

* National Childhood Vaccine Injury Act of 1986, Pub L. No. 99-660, 100 Stat. 3755.
The parties stipulate that Petitioner shall receive the following compensation:
A lump sum of $147,666.24 in the form of a check payable to
[Pljetitioner. This amount represents compensation for all damages
that would be available under 42 U.S.C. § 300aa-15(a).
Id. at 2.

I approve the requested amount for Petitioner’s compensation. Accordingly, an award
should be made consistent with the stipulation.

In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
Court SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation. *

IT IS SO ORDERED.
s/Herbrina D. Sanders

Herbrina D. Sanders
Special Master

 

> Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of notice
renouncing the right to seek review.
IN THE UNITED STATES COURT OF FEDERAL CLAIMS
OFFICE OF SPECIAL MASTERS

 

 

)
JEFFRY SHIPLEY, )
)
Petitioner, )
) No. 20-657V
v. ) Special Master Sanders

) ECF
SECRETARY OF HEALTH AND )
HUMAN SERVICES, )
)
Respondent. )
)

STIPULATION

The parties hereby stipulate to the following matters:

|. Jeffry Shipley, petitioner, filed a petition for vaccine compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-10 to -34 (the “Vaccine Program”).
The petition seeks compensation for injuries allegedly related to petitioner’s receipt of a Tetanus
diphtheria (“Td”) vaccine, which is a vaccine contained in the Vaccine Injury Table (the
“Table”), 42 C.F.R. § 100.3 (a).

2. Petitioner received the Td vaccine on November 6, 2018.

3. The vaccination was administered within the United States.

4. Petitioner alleges that he suffered from Chronic Inflammatory Demyelinating
Polyneuropathy (“CIDP”) as a result of receiving the Td vaccine.

5. Petitioner represents that there has been no prior award or settlement of a civil action
for damages on his behalf as a result of his condition.

6. Respondent denies that the Td vaccine caused petitioner to develop CIDP, or any

other injury.
7. Maintaining their above-stated positions, the parties nevertheless now agree that the
issues between them shall be settled and that a decision should be entered awarding the
compensation described in paragraph 8 of this Stipulation.

8. As soon as practicable after an entry of judgment reflecting a decision consistent with
the terms of this Stipulation, and after petitioner has filed an election to receive compensation
pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human Services will issue
the following vaccine compensation payment:

A. A lump sum of $147,666.24 in the form of a check payable to petitioner. This

amount represents compensation for all damages that would be available under 42

U.S.C. § 300aa~-1 5(a).

9. As soon as practicable after the entry of judgment on entitlement in this case, and after
petitioner has filed both a proper and timely election to receive compensation pursuant to
42 U.S.C. § 300aa-21(a)(1), and an application, the parties will submit to further proceedings
before the special master to award reasonable attorneys’ fees and costs incurred in proceeding
upon this petition.

10. Petitioner and his attorney represent that compensation to be provided pursuant to
this Stipulation is not for any items or services for which the Program is not primarily liable
under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made or can reasonably be
expected to be made under any State compensation programs, insurance policies, Federal or
State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C.

§ 1396 et seq.)), or by entities that provide health services on a pre-paid basis.
11. Payment made pursuant to paragraph 8 of this Stipulation and any amounts awarded

pursuant to paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-

15(i), subject to the availability of sufficient statutory funds.
12. The parties and their attorneys further agree and stipulate that, except for any award
for attorneys’ fees and litigation costs, and past unreimbursed expenses, the money provided
pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a
strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.
§ 300aa-15(g) and (h).

13. In return for the payments described in paragraphs 8 and 9, petitioner, in his
individual capacity, and on behalf of his heirs, executors, administrators, successors or assigns,
does forever irrevocably and unconditionally release, acquit and discharge the United States and
the Secretary of Health and Human Services from any and all actions or causes of action
(including agreements, judgments, claims, damages, loss of services, expenses and all demands
of whatever kind or nature) that have been brought, could have been brought, or could be timely
brought in the Court of Federal Claims, under the National Vaccine Injury Compensation
Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and all
known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting
from, or alleged to have resulted from, the Td vaccination administered on November 6, 2018, as
alleged by petitioner in a petition for vaccine compensation filed on or about May 28, 2020, in
the United States Court of Federal Claims as petition No. 20-657V.

14. If petitioner should die prior to entry of judgment, this agreement shall be voidable
upon proper notice to the Court on behalf of either or both of the parties.

15. Ifthe special master fails to issue a decision in complete conformity with the terms
of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a
decision that is in complete conformity with the terms of this Stipulation, then the parties’

settlement and this Stipulation shall be voidable at the sole discretion of either party.
16. This Stipulation expresses a full and complete negotiated settlement of liability and
damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except
as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the
parties hereto to make any payment or to do any act or thing other than is herein expressly stated
and clearly agreed to. The parties further agree and understand that the award described in this
Stipulation may reflect a compromise of the parties’ respective positions as to liability and/or
amount of damages, and further, that a change in the nature of the injury or condition or in the
items of compensation sought, is not grounds to modify or revise this agreement.

17. This Stipulation shall not be construed as an admission by the United States or the
Secretary of Health and Human Services that the Td vaccine caused petitioner to develop CIDP,
or any other injury or his current condition.

18. All rights and obligations of petitioner hereunder shall apply equally to petitioner’s
heirs, executors, administrators, successors, and/or assigns.

END OF STIPULATION

~~~ ~~ ~~ ™ ™ ™

~~~ ~~ ™ ™
Respectfully submitted,

 

 

PETITIONER:
vA
wily Vert
JEFFRY — EY
ATTORNEY OF RECORD FOR AUTHORIZED REPRESENTATIVE
PETITIONER: OF THE ATTORNEY GENERAL:
[fAVID A. TIERNEY, ESQUIRE HEATHER L.PEARLMAN
Counsel for Petitioner Deputy Director
Rawls Law Group Torts Branch, Civil Division
211 Rocketts Way, Suite 100 U.S. Department of Justice
Richmond, VA 23231 P.O. Box 146
Benjamin Franklin Station
Washington, DC 20044-0146
AUTHORIZED REPRESENTATIVE ATTORNEY OF RECORD FOR
OF THE SECRETARY OF HEALTH RESPONDENT:
AND HUMAN SERVICES:
Dake Wheehbler, DN Se, AEN, fr py Neds. Pern ~

TAMARA OVERBY AMANDA PASCIUTO
Acting Director. Division of Injury Trial Attorney

Compensation Programs Torts Branch
Health Systems Bureau Civil Division
Health Resources and Services U.S. Department of Justice

Administration P.O. Box 146
U.S. Department of Health Benjamin Franklin Station

and Human Services Washington, DC 20044-0146
5600 Fishers Lane. 08N146B Tel: (202) 616-4847
Rockville. MD 20857 Email: amanda.y.pasciuto(usdoj.gov

Dated: 10 liz ior